     Case 2:20-cv-01525-MLCF-JVM Document 31 Filed 10/14/20 Page 1 of 18



                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


NEPTUNE SHIPMANAGEMENT SERVICES (PTE.), LTD.,             CIVIL ACTION
ET AL.

v.                                                         NO. 20-1525


VINOD KUMAR DAHIYA                                         SECTION “F”



                              ORDER AND REASONS

      Before    the   Court   is   the   plaintiffs’   motion   for   summary

judgment.      For the following reasons, the motion is GRANTED.

                                   Background

      In this protracted litigation spanning multiple decades, 1 the

plaintiffs 2 seek to confirm a much-awaited arbitration award.

Despite the fact that that award represents a hard-fought (and

sizable) monetary victory for the defendant Vinod Kumar Dahiya,



1    The twists and turns of this personal injury litigation are
well known by the parties and the Court. As such, in the interest
of efficiency, the Court assumes familiarity with the background
outlined in the orders and reasons previously issued in this case
and its most recent companion (case number 20-1527).
2    The plaintiffs in this case, which the Court has dubbed the
“Vessel Interests,” are Neptune Shipmanagement Services (PTE.),
Ltd., Talmidge International Ltd., American Eagle Tankers, Inc.,
American Eagle Tankers Agencies, Inc., and Britannia Steam Ship
Insurance Association Ltd.

                                         1
     Case 2:20-cv-01525-MLCF-JVM Document 31 Filed 10/14/20 Page 2 of 18



Dahiya presses on in an increasingly quixotic bid to win greater

damages in the United States.

      The Court ends that effort today.                As detailed below, the

Vessel Interests are indeed entitled to summary judgment.

                                        I.

      The    Vessel    Interests     seek    summary    judgment   as    to   their

entitlement to three related remedies: (1) a judicial confirmation

of   the    Indian    arbitrator’s    Award,    (2) a    permanent      injunction

barring Dahiya from any further attempts to relitigate the Award

or prosecute other claims relating to the 1999 accident that

underlies this litigation, and (3) a declaratory judgment that a

Letter of Undertaking (LOU) issued by plaintiff Britannia Steam

Ship Insurance Association Ltd. will be, upon the plaintiffs’

satisfaction of the enforced Award, a legal nullity.

      Federal Rule of Civil Procedure 56 provides that summary

judgment is appropriate if the record reveals no genuine dispute

as to any material fact such that the moving party is entitled to

judgment as a matter of law.          No genuine dispute of fact exists if

the record taken as a whole could not lead a rational trier of

fact to find for the nonmoving party.            See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).                    A genuine

dispute of fact exists only “if the evidence is such that a



                                        2
   Case 2:20-cv-01525-MLCF-JVM Document 31 Filed 10/14/20 Page 3 of 18



reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     The Supreme Court has emphasized that the mere assertion of

a factual dispute does not defeat an otherwise properly supported

motion.    See id.      As such, if evidence favoring the nonmoving party

“is merely colorable, or is not significantly probative,” summary

judgment may be appropriate. Id. at 249–50 (citation omitted).

Summary judgment is also proper if the party opposing the motion

fails to establish an essential element of its case.              See Celotex

Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).                In this regard,

the nonmoving party must do more than simply deny the allegations

raised by the moving party.         See Donaghey v. Ocean Drilling & Expl.

Co., 974 F.2d 646, 649 (5th Cir. 1992).                Rather, it must come

forward    with        competent   evidence,    such    as    affidavits   or

depositions,      to    buttress   its   competing   claim.    Id.    Hearsay

evidence and unsworn documents that cannot be presented in a form

that would be admissible at trial do not qualify as competent

opposing evidence.          FED. R. CIV. P. 56(c)(2); Martin v. John W.

Stone Oil Distrib., Inc., 819 F.2d 547, 549 (5th Cir. 1987) (per

curiam).    Finally, in evaluating a summary judgment motion, the

Court must read the facts in the light most favorable to the

nonmoving party.        Anderson, 477 U.S. at 255.



                                         3
   Case 2:20-cv-01525-MLCF-JVM Document 31 Filed 10/14/20 Page 4 of 18



                                  II.

     Applying the foregoing framework to the Vessel Interests’

motion is relatively straightforward.      As explained below, summary

judgment is appropriate here because three plain legal conclusions

flow directly from incontrovertible facts: first, that the Award

is indeed subject to confirmation by this Court as a matter of

federal law; second, that the Court’s confirmation of the Award is

binding on all parties to this litigation; and third, that the

binding nature of that outcome precludes Dahiya’s efforts to seek

some other result.

     These legal realities entitle the Vessel Interests to summary

judgment on all issues presented by the motion.        First, the Award

can – and in fact must – be enforced by this Court.          Second, the

Court’s enforcement of the Award settles this dispute as to all

parties and claims, and as a result, merits permanent enjoinment

of any attempts to disregard or upset that settlement.        And third,

the Court’s final enforcement of the Award will render the LOU

issued by Britannia a dead letter upon Dahiya’s receipt of the

Award.

     The Court expounds on each of these findings in turn.




                                   4
   Case 2:20-cv-01525-MLCF-JVM Document 31 Filed 10/14/20 Page 5 of 18



                                   A.

     The first issue raised by the Vessel Interests’ motion is

whether the Award falls under the Convention on the Recognition

and Enforcement of Foreign Arbitral Awards, as adopted in Title 9

of the U.S. Code.    If so, the Award is presumptively subject to

the Court’s confirmation as a matter of federal law.         If not, the

Vessel Interests’ action is dead on arrival.

     The Fifth Circuit has succinctly framed the issue on this

threshold question as follows:

          The Convention applies when an arbitral award has
     been made in one state and recognition or enforcement is
     sought in another state. . . . [And an] award’s
     enforcement   is   governed   by   the   Convention,   as
     implemented at 9 U.S.C. § 201 et seq., if the award
     arises out of a commercial dispute and at least one party
     is not a United States citizen.

Asignacion v. Rickmers Genoa Schiffahrtsgesellschaft mbH &

Cie KG, 783 F.3d 1010, 1015 (5th Cir. 2015).

     As this Court has previously explained, in the complaint on

which they now seek summary judgment,

     the Vessel Interests allege that an arbitral award has
     been issued in one signatory state (India) and seek
     enforcement of that award in another signatory state
     (the United States); and, they allege that that award
     arises from a commercial dispute and includes as a party
     at least one non-U.S. citizen (Dahiya).

Neptune Shipmanagement Servs. (PTE.), Ltd. v. Dahiya, 2020 WL

5545689, at *2 (E.D. La. Sept. 16, 2020) (footnote omitted). These


                                   5
     Case 2:20-cv-01525-MLCF-JVM Document 31 Filed 10/14/20 Page 6 of 18



allegations are indisputably true. 3              Therefore, under 9 U.S.C.

§ 207, the Court “shall confirm” the Award, unless it “finds one

of   the    grounds    for     refusal    or   deferral   of    recognition   or

enforcement of the award specified in the . . . Convention.”

      The Fifth Circuit has supplied another tidy framework for

this analysis.        “Under the Convention, ‘the country in which . .

. an award was made’ is said to have primary jurisdiction over the

award.     All other signatory states are secondary jurisdictions, in

which parties can only contest whether the state should enforce

the arbitral award.”         Karaha Bodas Co. v. Perusahaan Pertambangan

Minyak Dan Gas Bumi Negara, 364 F.3d 274, 287 (5th Cir. 2004)

(footnote     omitted)       (quoting    Karaha   Bodas   Co.    v.   Perusahaan

Pertambangan Minyak Dan Gas Bumi Negara, 335 F.3d 357, 364 (5th

Cir. 2003)).      Accordingly, the United States is indisputably a




3    Five pertinent facts are beyond dispute on the record before
the Court: (1) that the Award was issued in India, (2) that
enforcement of the Award is being sought here, in the United
States, (3) that India and the United States are signatories to
the Convention, (4) that Dahiya is not a U.S. citizen, and (5) that
the Award arises from an inherently “commercial” dispute between
an employee and his employer. See Francisco v. STOLT ACHIEVEMENT
MT, 293 F.3d 270, 274 (5th Cir. 2002) (observing that seamen
employment contracts are “commercial” within the meaning of the
Convention).


                                          6
    Case 2:20-cv-01525-MLCF-JVM Document 31 Filed 10/14/20 Page 7 of 18



country of secondary jurisdiction with regard to the Award at

issue. 4

     “[C]ourts in countries of secondary jurisdiction may refuse

enforcement only on the grounds specified in Article V.”           Id. at

288; see also OJSC Ukrnafta v. Carpatsky Petroleum Corp., 957 F.3d

487, 497 (5th Cir. 2020) (“As a secondary jurisdiction, we can

deny enforcement only on a ground listed in Article V.             And we

construe the Article V defenses ‘narrowly [] “to encourage the

recognition and enforcement of commercial arbitration agreements

in international contracts.”’” (alteration in original) (footnote

omitted) (quoting Karaha II, 364 F.3d at 288)).          No such grounds

are present here. 5 Dahiya’s repeated assertions – made at multiple

stages of this litigation, including Dahiya’s state-court motion

to reinstate a defunct state-court judgment to the exclusion of

the Award, as well as Dahiya’s opposition to the present motion –

as to the supposed invalidity of the agreement to arbitrate in




4    There is no question that India is the country in which the
Award was made. See, e.g., Mot., Ex. A-1.
5    The Vessel Interests argue that the Court need not even reach
this analysis.   In their view, the Court need not consider the
merits of any possible defenses to the Convention’s application
because Dahiya has waived such defenses by his failure to bring
them in a timely fashion. While this may indeed be true, the Court
declines to address that issue because all defenses Dahiya has
urged are meritless in any event.

                                    7
      Case 2:20-cv-01525-MLCF-JVM Document 31 Filed 10/14/20 Page 8 of 18



Dahiya’s Deed are disorganized and unpersuasive.              Federal district

courts sitting in secondary jurisdiction under the Convention may

not    overturn   international      arbitration     awards    on   flimsy   and

indefinite grounds.       To the contrary, they are bound to observe

the resounding public policy in favor of arbitration, as confirmed

in countless federal cases and by the United States’ adoption of

the Convention itself. It is for this reason that federal district

courts     are    required     to   review     arbitration     awards   in   an

“extraordinarily narrow” fashion.            See, e.g., Asignacion, 783 F.3d

at 1015 (“A district court’s review of an award is ‘extraordinarily

narrow.’” (quoting Kergosien v. Ocean Energy, Inc., 390 F.3d 346,

352 (5th Cir. 2004))); Karaha II, 364 F.3d at 306 (noting that

Article V’s catch-all public policy defense is “to be applied only

where enforcement would violate the forum state’s most basic

notions of morality and justice” (quoting M & C Corp. v. Erwin

Behr GmbH & Co., KG, 87 F.3d 844, 851 n.2 (6th Cir. 1996))).

       Proceeding to the merits here, the Court sees no legitimate

basis for overriding the Award in service of Dahiya’s quest to

achieve greater damages in yet further prosecution of this 20-

year-old litigation.         Ultimately, Dahiya is the beneficiary of an

arbitration agreement that has already been deemed enforceable by




                                       8
    Case 2:20-cv-01525-MLCF-JVM Document 31 Filed 10/14/20 Page 9 of 18



both    an   American     court 6     and    an     Indian    arbitrator,     so   his

scattershot attempts to evade confirmation of an award under that

very agreement ring particularly hollow.

       Dahiya’s principal ground for opposing the Vessel Interests’

motion for summary judgment relates to the extension of the Award

to nonparties to Dahiya’s Deed (and the arbitration agreement

therein).      In Dahiya’s view, the analysis on this point is quite

simple:      because    none     of   the        Vessel    Interests   but    Neptune

Shipmanagement Services (PTE.), Ltd. are party to Dahiya’s Deed,

none of the Vessel Interests but Neptune have standing to seek

confirmation of the Award rendered under such Deed.

       This contention is unavailing for two reasons.                  For one, it

counteracts     the    Louisiana       Fourth       Circuit    Court   of    Appeal’s

preclusive determination that Dahiya was required to arbitrate his

claims against all of the Vessel Interests.                       Indeed, a close

analogue of Dahiya’s argument on this point was rejected by the

Louisiana Fourth Circuit on multiple occasions.                    See Dahiya, 931

So. 2d at 1173 (holding that “the defendants’ Exceptions of No

Right of Action, Improper Venue and Arbitration should have been

sustained     and   the   case      stayed       pending   arbitration”      (emphasis




6    See Dahiya v. Talmidge Int’l Ltd., 931 So. 2d 1163 (La. App.
4th Cir. 2006).

                                             9
   Case 2:20-cv-01525-MLCF-JVM Document 31 Filed 10/14/20 Page 10 of 18



added)); Mot., Ex. E at 4–6 (similar arguments in application for

rehearing that was subsequently denied).         On remand after those

rejections, the Louisiana District Court followed suit and stayed

the case as to all defendants pending arbitration – in spite of

Dahiya’s argument that a stay should lie with respect to Neptune

only.     See Mot., Exs. G at 1, F at 10–12.

     Perhaps more importantly though, the doctrine of equitable

estoppel provides that an entity need not be a formal signatory to

enforce an agreement to arbitrate in certain circumstances.               In

Grigson v. Creative Artists Agency L.L.C., the Fifth Circuit

explicitly adopted the “intertwined-claims test formulated by the

Eleventh Circuit” for use in situations just like this.          210 F.3d

524, 527 (5th Cir. 2000).     That doctrine, now twenty years old in

this circuit, provides that equitable estoppel

     is warranted when the signatory to a contract containing
     an    arbitration   clause    raises   allegations    of
     substantially interdependent and concerted misconduct by
     both the nonsignatory and one or more of the signatories
     to the contract. Otherwise the arbitration proceedings
     between   the   two  signatories   would   be   rendered
     meaningless and the federal policy in favor of
     arbitration effectively thwarted.

Id. (emphasis omitted) (quoting MS Dealer Serv. Corp. v. Franklin,

177 F.3d 942, 947 (11th Cir. 1999)).

     So     too   here.     The   Vessel    Interests    are    obviously

“interdependent” for purposes of this litigation, as all are


                                   10
    Case 2:20-cv-01525-MLCF-JVM Document 31 Filed 10/14/20 Page 11 of 18



entities and insurers bearing some practical or legal connection

to the injuries Dahiya suffered while aboard the M/T EAGLE AUSTIN

in 1999.     Consequently, because Dahiya’s Deed obligates him to

arbitrate his personal injury claims with respect to that incident

against one Vessel Interest, Dahiya is equitably estopped from

disclaiming the outcome and findings of that arbitration as against

the other Vessel Interests. 7      The Fourth Circuit case of Aggarao

v. MOL Ship Management Co. provides a direct parallel.            675 F.3d

355 (4th Cir. 2012).        There, the court applied the equitable

estoppel doctrine where a seaman’s claims against signatory and

nonsignatory entities alike arose from “the same ‘occurrence’ or

‘incident,’ i.e., the tragic circumstances on the Asian Spirit in

August 2008 resulting in [the plaintiff’s] injuries.”          See id. at

373–75.    For the same reasons, Dahiya’s assertion that the Award

is binding solely as between him and Neptune is incorrect.

      Accordingly, the indisputable facts before the Court allow

just one conclusion on the central issue raised by the Vessel


7    There is very good reason for this. Perhaps the most obvious
is the avoidance of overlapping litigation and the corresponding
possibility of conflicting results and/or double recoveries.
Indeed, the claims and issues in an arbitration with some Vessel
Interests, and a legal action with others, would obviously mirror
each other in many key respects.     In either dispute resolution
forum, the tribunal would need to get to the bottom of what
actually occurred, who is to blame, what is needed to make the
plaintiff whole, and the like.

                                    11
   Case 2:20-cv-01525-MLCF-JVM Document 31 Filed 10/14/20 Page 12 of 18



Interests’ complaint and motion for summary judgment: The Award is

legally binding as between Dahiya and each of the Vessel Interests,

and the Court is compelled to confirm it as such under 9 U.S.C.

§ 207.

                                         B.

     The    Court     turns    next    to   the      scope   and   effect     of   its

confirmation of the Award.            In their motion, the Vessel Interests

urge the Court to impose a permanent injunction to bar Dahiya from

any further attempts to relitigate the Award or the underlying

controversy.        The Court agrees that a permanent injunction is

warranted.

     To obtain a permanent injunction, the Vessel Interests “must

show: (1) success on the merits; (2) the failure to grant the

injunction will result in irreparable injury; (3) the injury

outweighs any damage that the injunction will cause the opposing

party;    and   (4)   the     injunction      will    not    disserve   the   public

interest.”      United Motorcoach Ass’n v. City of Austin, 851 F.3d

489, 492–93 (5th Cir. 2017).

     Each of those elements is met here.

     1.      Actual Success on the Merits

     The Court’s confirmation of the Award accords the Vessel

Interests actual success on the merits in this action.                        Indeed,



                                         12
   Case 2:20-cv-01525-MLCF-JVM Document 31 Filed 10/14/20 Page 13 of 18



confirmation and the corresponding finality it promotes are the

principal remedies the Vessel Interests seek.               For the reasons

discussed in Section I.A, the Vessel Interests have prevailed on

the merits of that claim.

     Taken     together,   the    successful    arbitration    of   Dahiya’s

personal injury claim and this Court’s confirmation of the Award

Dahiya received in that arbitration have conclusively resolved

Dahiya’s legal entitlements with respect to the 1999 accident at

issue.    Indeed, where a plaintiff suffers an injury, is ordered to

arbitrate his claims with respect to that injury, does in fact

arbitrate    those   claims,     and   then   has   his   arbitration   award

confirmed by a federal court of competent jurisdiction, his claim

has in all senses been fully litigated and finally determined.

Such is the case for Dahiya here.

     2.      Irreparable Injury

     In a similar vein, the Vessel Interests will be irreparably

harmed if they are forced to continue in never-ending litigation

of Dahiya’s futile attempts to resurrect a defunct state-court

judgment and set aside a confirmed arbitration award.

     3.      Balance of the Equities

     For similar reasons, the equities firmly favor the Vessel

Interests’ plea for an injunction.          While the Vessel Interests are



                                       13
   Case 2:20-cv-01525-MLCF-JVM Document 31 Filed 10/14/20 Page 14 of 18



asking to pay Dahiya the damages he was granted in arbitration,

Dahiya is resisting that attempt to the collective detriment and

expense of virtually everyone else.

     The ultimate fact of the matter is that the Louisiana courts

determined that Dahiya was legally obligated to arbitrate his

claims against the Vessel Interests.       Dahiya did so, in his home

country, and received a substantial award.        As such, there is no

good reason for Dahiya to draw this decades-long litigation out

any further.   To the contrary, there is compelling good reason for

the Vessel Interests to seek this injunction.

     In the absence of an injunction, the Vessel Interests will be

forced to engage in needless expenditures of time and money.              In

the issuance of an injunction, Dahiya will receive a substantial

amount of money that – in the view of a good-faith arbitrator –

makes him whole.

     4.    Public Interest

     Because Dahiya’s forlorn attempts to achieve a different

outcome would also cost the courts and the taxpayers money, the

public interest decisively favors an injunction as well.                  The

public also has an interest in the observance and enforcement of

valid arbitration agreements, as articulated by Congress.            See,

e.g., 9 U.S.C. § 2.



                                   14
   Case 2:20-cv-01525-MLCF-JVM Document 31 Filed 10/14/20 Page 15 of 18



     5.       The Anti-Injunction Act Does Not Preclude an Injunction

     The Anti-Injunction Act does not bar the Court from enjoining

parallel state-court proceedings regarding Dahiya’s 1999 injury.

The Act explicitly provides that “[a] court of the United States

may not grant an injunction to stay proceedings in a State court

except . . . where necessary . . . to protect or effectuate its

judgments.”      28 U.S.C. § 2283.         For this reason, “it is well

settled among the circuit courts . . . which have reviewed the

grant of an antisuit injunction that the federal courts have the

power    to   enjoin   persons   subject    to   their     jurisdiction   from

prosecuting foreign suits.”        Kaepa, Inc. v. Achilles Corp., 76

F.3d 624, 626–27 (5th Cir. 1996) (also observing “the need to

prevent vexatious or oppressive litigation”).              Here, a failure to

enjoin    state-court    proceedings      initiated   by    Dahiya   would   do

anything but “protect or effectuate” this Court’s judgment –

instead, it would do just the opposite, by allowing Dahiya to

collaterally attack the Award and this Court’s confirmation of it.

A federal district court is well within its authority to enjoin

vexatious parallel proceedings in such a situation.

                                     C.

        The Vessel Interests lastly request a declaratory judgment

that the Letter of Undertaking issued by plaintiff Britannia Steam



                                     15
    Case 2:20-cv-01525-MLCF-JVM Document 31 Filed 10/14/20 Page 16 of 18



Ship Insurance Association Ltd. must be canceled and returned to

Britannia upon the Vessel Interests’ satisfaction of the Award.

      The Declaratory Judgment Act, 28 U.S.C. §§ 2201–02, “offers

the court an opportunity to afford a plaintiff equitable relief

when legal relief is not yet available to him, so as to avoid

inequities   which     might   result      from   a   delay   in   assessing   the

parties’ legal obligations.”              Venator Grp. Specialty, Inc. v.

Matthew/Muniot Family, LLC, 322 F.3d 835, 839–40 (5th Cir. 2003).

While courts must take care to avoid issuing advisory opinions on

issues   that   are    not   yet   ripe    for    judicial    resolution, 8    they

nevertheless “must [] assess the likelihood that future [harmful]

events will occur.”       Id. at 840.

      In service of this equitable imperative, the Declaratory

Judgment Act specifically authorizes federal courts to “declare

the legal rights and other legal relations of any interested party

seeking such relief” “[i]n a case of actual controversy within its

jurisdiction.”        28 U.S.C. § 2201.          The jurisdictional predicate

for this action is clear; the Vessel Interests’ principal claim

(for judicial confirmation of a foreign arbitration award) arises

under federal law.      See U.S. CONST. art. III, § 2; 28 U.S.C. § 1331.




8    See, e.g., U.S. CONST. art. III, § 2 (confining the federal
judicial power to cases and controversies).

                                          16
   Case 2:20-cv-01525-MLCF-JVM Document 31 Filed 10/14/20 Page 17 of 18



Therefore, the Court has discretion to “declare the legal rights”

of Britannia as it deems appropriate.

     Here, the circumstances plainly warrant the relatively modest

and straightforward declaration the Vessel Interests seek.            While

the possibility that Dahiya might refuse to honor this ruling and

void the LOU on his own accord is exceedingly remote, declaring

once and for all that Dahiya must indeed do so does not prejudice

Dahiya    and   serves   a   substantial   interest   in   bringing    this

decades-old litigation to an end.

                                *    *     *

     The undisputed facts in this case paint a clear picture.

     When the Louisiana state courts required Dahiya to honor his

agreement to arbitrate his personal injury claims relating to a

1999 accident aboard the M/T EAGLE AUSTIN, Dahiya proceeded to

arbitration.     That arbitration yielded a substantial Award for

Dahiya.   When Dahiya laid renewed claim to a greater damages award

which was initially granted but subsequently vacated in Louisiana

state court, the Vessel Interests brought this federal action in

an effort to confirm the Award Dahiya received in arbitration.

The Court is required to confirm the Award as a matter of federal

law, and because it has done so, the parties’ legal relations with

regard to the 1999 accident have been finally determined and fixed.



                                    17
   Case 2:20-cv-01525-MLCF-JVM Document 31 Filed 10/14/20 Page 18 of 18



That reality merits the Court’s enjoinment of all parallel actions

relating to the 1999 accident, and counsels in favor of the Court’s

declaration of the parties’ legal rights concerning the Letter of

Undertaking plaintiff Britannia issued in relation to the same.

     Accordingly, IT IS ORDERED:

     1.    That the plaintiffs’ motion for summary judgment is

GRANTED;

     2.    That the Arbitration Award dated January 25, 2020 and

attached to the plaintiffs’ complaint as Exhibit B is hereby

CONFIRMED in accordance with 9 U.S.C. § 207;

     3.    That all pending or future legal actions arising from

the personal injuries the defendant sustained while aboard the M/T

EAGLE AUSTIN in 1999 are PERMANENTLY ENJOINED; and

     4.    That the Clerk of Court shall close Civil Action Number

20-1527 in light of this Order.

     And, IT IS DECLARED:

     1.    That   the   Letter   of   Undertaking   issued   by   plaintiff

Britannia Steam Ship Insurance Association Ltd. shall be null and

void upon the plaintiffs’ satisfaction of the Arbitration Award.


                           New Orleans, Louisiana, October 14, 2020


                                  _____________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE

                                      18
